In an action to recover an attorney’s fee, the defendant appeals from so much of an order of the Supreme Court, Orange *583County (Rosenwasser, J.), dated February 18, 2004, as granted his motion pursuant to CPLR 510 (2) to change venue of the action from Orange County to New York County only to the extent of changing the venue of the action from Orange County to Rockland County.
Ordered that the order is reversed insofar as appealed from, on the law and as a matter of discretion, with costs, the motion is granted in its entirety, and the Clerk of the Supreme Court, Rockland County, is directed to deliver to the Clerk of the Supreme Court, New York County, all papers filed in this action and certified copies of all minutes and entries (see CPLR 511 [d]).
The Supreme Court erred in changing the venue of the action from Orange County to Rockland County, a county where none of the parties resided when the action was commenced, instead of New York County, where the defendant resided at the time of commencement of this action (see CPLR 503 [a]; Saxe v OB/GYN Assoc., 86 NY2d 820 [1995]). Furthermore, the plaintiff failed to establish his entitlement to relief pursuant to CPLR 510 (3) (see O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172-173 [1995]). Santucci, J.P., Smith, S. Miller, Cozier and Fisher, JJ., concur.